Citation Nr: 0500975	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, also claimed as bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had over 23 years of military service in the 
United States Navy and United States Navy Reserves between 
September 1964 and July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In November 2003, a 
hearing was held before the undersigned Veterans Law Judge.

The Board concluded that additional medical expertise was 
needed to render a decision on this claim and in April 2004 
requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
veteran was notified of the VHA opinion in a June 2004 letter 
and given 60 days to submit any additional evidence or 
argument in response to the opinion.  In Padgett v. Principi, 
No. 02-2259 (U.S. Vet. App. July 9, 2004), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board has the authority to obtain medical opinions, but that 
the Board may not consider such additional evidence without 
remanding a claim to the agency of original jurisdiction 
(AOJ) or obtaining the appellant's waiver.  The veteran was 
sent another letter in August 2004 explaining the Padgett 
decision, and in September 2004 he responded that he waived 
his right to have his case remanded.  The Board notes the 
Padgett decision has since been withdrawn pending full Court 
review.  See Per Curium Order, 18 Vet. App. 404 (September 
14, 2004).  Therefore, having met all due process 
considerations, the Board can proceed.


FINDINGS OF FACT

1.  The veteran currently has chronic obstructive pulmonary 
disease (COPD) and chronic bronchitis.

2.  The veteran's current respiratory disorder is not related 
to disease or injury incurred during service.


CONCLUSION OF LAW

The veteran did not incur chronic obstructive pulmonary 
disease (COPD), also claimed as chronic bronchitis, as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions, including those 
provided at a hearing in 2003; a 1999 VA examination report; 
private medical records from Vincent Mamone, M.D., at 
Northside Family Medicine, Florida Hospital Medical Center, 
O. Andrew Giles, M.D., Arthur Albers, M.D., G. Dennis 
Horvath, D.O.; and a 2004 opinion from the Chief of the 
Pulmonary Section at the VA Medical Center in Salem, 
Virginia.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experienced symptoms such as 
shortness of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, incurrence 
of a chronic respiratory disorder in service is not factually 
shown.  The veteran's service medical records do show several 
instances of treatment for bronchitis between 1964 and 1977, 
with hospitalization in 1964.  No further treatment was shown 
between 1977 and 1987 when the veteran retired from service.  
At retirement, the veteran complained of shortness of breath 
and chronic cough, but physical examination noted no relevant 
abnormalities.  The 2004 VHA opinion indicates that the 
veteran's military service records describe episodes of acute 
bronchitis which were self-limited.  The veteran's complaints 
during service and the physical findings were not consistent 
with chronic bronchitis.  The physician noted there were no 
intervening symptoms between episodes to support a diagnosis 
of chronic bronchitis as being present during service.  Based 
on ten years of no treatment during service, normal findings 
upon retirement, and the VHA opinion, the Board concludes 
that the preponderance of the evidence shows the in-service 
episodes of bronchitis were acute and transitory in nature, 
resolving with treatment and not indicative of a chronic 
respiratory disorder.

The Board has reviewed all of the evidence in the veteran's 
claims file.  The first indication from him that he was 
experiencing any chronic respiratory problems was in a 
statement he made to Dr. Horvath when seeking medical 
treatment for low back pain in 1998.  At that time, he 
reported a past medical history of shortness of breath and 
bronchitis.  VA examination in 1999 yielded diagnosis of 
chronic obstructive pulmonary disease (COPD) and chronic 
bronchitis.  

Therefore, the evidence first shows a chronic respiratory 
disorder more than ten years after the veteran's separation 
from service.  The Board notes that the veteran reports 
continuing to experience two episodes of acute bronchitis 
each year since retirement from service.  There are no 
medical records corroborating this history, and the veteran 
is not competent to diagnose any respiratory symptoms he may 
have experienced between 1987 and 1998-99 as a chronic 
respiratory disorder.  The VHA opinion notes that the 
diagnosis of COPD was not clearly established until pulmonary 
function tests performed in 1999.

There are no medical opinions of record indicating that the 
veteran's current respiratory problems are due to his 
military service.  In fact, the VHA opinion not only 
indicates that chronic bronchitis was not present during 
service, but also concludes that it is not at least as likely 
as not that the current diagnosis is related to the episodes 
of acute bronchitis the veteran experienced during service.  
There are no medical opinions favorable to the claim.

The veteran argues his COPD was caused by scarring of the 
lungs from the in-service bronchitis.  There were x-rays in 
1964 that showed bronchovascular markings in the lungs, 
although all subsequent chest x-rays were reported as normal.  
Regardless, the veteran does not have the medical expertise 
to render a probative opinion on the cause of his COPD, and 
no medical professional has linked it to an incident of 
service.


For these reasons, the Board concludes that the preponderance 
of the evidence is against this claim and, based on this 
evidence, finds as fact that the veteran's respiratory 
disorders were not caused by an in-service disease or injury.  
There is no benefit of the doubt that could be resolved in 
favor of the veteran.  

The Board notes, in conclusion, that the veteran has 
mentioned on occasion the fact that he smoked cigarettes 
during service and he thought some of his symptoms during 
service were due to that.  Legislation has been enacted 
prohibiting service connection for a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a claimant 
during the claimant's military service.  38 U.S.C.A. § 1103 
(West 2002); see also Internal Revenue Service Restructuring 
and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 
865-66 (1998).  New section 1103 applies only to claims filed 
after June 9, 1998, and therefore, by law, affects the claim 
filed in 1999 by the veteran in this case.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.    

The Board finds that the veteran has been provided VCAA 
content complying notice and VA process.  VCAA notice was 
provided to him via a March 2001 letter.  The Pelegrini II 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  18 
Vet. App. at 120-121. 

The 2001 letter, which was the express VCAA notice, was also 
supplemented by other letters throughout the claims process 
that told the veteran what information and evidence was 
needed to substantiate the claim.  Even before enactment of 
the VCAA, the veteran was sent a letter in October 1999 that 
asked him for information such as medical providers who had 
treated him for his respiratory disorder.  The 2001 letter 
then advised the veteran what information and evidence was 
needed to substantiate a service connection claim and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Although the 2001 letter failed 
to list the respiratory claim as among those conditions 
recently claimed by the veteran, his response clearly 
indicates that he realized this error.  He informed the RO 
that they did not mention his COPD, and he indicated that he 
had no additional information.  The Statement of the Case 
also notified the veteran of the information and evidence 
needed to substantiate the claim and included VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2001 was not 
given prior to the first AOJ adjudication of the claim in 
July 2000, it was provided before the second adjudication of 
the claim on the merits in April 2001.  Moreover, the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

The Board acknowledges that the March 2001 letter was sent to 
the veteran after the RO's July 2000 decision.  It was, 
however, sent to the veteran before the April 2001 rating 
decision that contained the readjudication of the claim 
pursuant to section 7 of the VCAA.  Moreover, the Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
evidence identified by the veteran.  The file contains the 
post-service private treatment records identified above.  The 
veteran has not indicated he has received any treatment at a 
VA medical facility.  There are records in the file from the 
Social Security Administration concerning an award of 
disability benefits based on other medical conditions.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The veteran was provided VA examination in 1999, with a 
medical opinion as to the etiology of his respiratory 
conditions solicited from VHA in 2004.  The veteran's 
representative has argued that the VA doctor providing the 
opinion was prejudiced against the veteran, and has submitted 
copies of material from the internet to support a request for 
another opinion.  Further examination or opinion is not 
needed, however, because there is no persuasive and competent 
evidence that the claimed respiratory condition may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, also claimed as bronchitis, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


